Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The following corrects the claim amendment formatting  of 02-22-22 amendment:

1. (Currently Amended) An oscillator circuit, comprising: a constant current circuit, configured to generate a first output current according to a supply voltage; a current limiting circuit, configured to receive the first output current and generate a second output current, and establish an upper limit for the second output current when the supply voltage drops below a lower limit of a guaranteed operational range of the constant current circuit; and an oscillator, configured to generate a clock signal according to the second output current; wherein the constant current circuit comprises: a first current mirror circuit, configured to generate a reference current according to the supply voltage and a resistance value of a first variable resistor, and generate the first output current in a first current path in response to the reference current; wherein the current limiting circuit comprises: a second variable resistor; and a second current mirror circuit, connected to the second variable resistor, and configured to generate an upper limit current in a second current path according to the supply voltage and a resistance value of the second variable resistor, and determine the upper limit of the second output current according to the upper limit current; wherein the current limiting circuit sets the upper limit current to be smaller than the reference current when the supply voltage drops below the lower limit of the guaranteed operational range of the constant current circuit.  
2. (Canceled)  
3. (Currently Amended) The oscillator circuit as claimed in claim [2]1, wherein the second current mirror circuit is configured to provide a first bias voltage according to the reference current or the upper limit current, and the current limiting circuit further comprises: a third current mirror circuit, connected to the second current mirror circuit to receive the first bias voltage, and configured to generate a control current in response to the first bias voltage; and a transistor, connected to the third current mirror circuit and a current source transistor, and configured to form a fourth current mirror circuit with the current source transistor, and generate the second output current according to the control current.  
4. (Currently Amended) The oscillator circuit as claimed in claim [2]1, wherein the second current mirror circuit comprises: a first transistor, connected to the first current mirror circuit in series, so as to receive the first output current and generate the second output current; and a second transistor, disposed in the second current path, wherein a gate of the first transistor 
5. (Original) The oscillator circuit as claimed in claim 3, wherein the second current mirror circuit comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/235,270Docket No.: 0941-4540PUS1 Reply dated February 22, 2022Page 5 of 12 Reply to Office Action of November 24, 2021 a first transistor, connected to the first current path in series, and disposed between the first current mirror circuit and the third current mirror circuit to provide the first bias voltage; and a second transistor, disposed in the second current path, wherein a gate of the first transistor and a gate of the second transistor are commonly connected to a first node located between the second transistor and the second variable resistor.  
6. (Original) The oscillator circuit as claimed in claim 4, wherein the second variable resistor is configured to: make sure that the first transistor does not suppress the first output current when the supply voltage is higher than or equal to the lower limit of the guaranteed operational range of the constant current circuit, and make sure that the first transistor determines the upper limit of the second output current according to the upper limit current when the supply voltage is lower than the lower limit of the guaranteed operational range of the constant current circuit.  
7. (Currently Amended) The oscillator circuit as claimed in claim [2] 1, wherein the current limiting circuit is configured to adjust the resistance value of the second variable resistor so that the upper limit current is larger than or equal to the reference current when the supply voltage is higher than or equal to the lower limit of the guaranteed operational range of the constant current circuit.  
8. (Original) The oscillator circuit as claimed in claim 4, wherein the oscillator circuit comprises a plurality of current limiting circuits, the oscillator comprises a plurality of delay BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/235,270Docket No.: 0941-4540PUS1 Reply dated February 22, 2022Page 6 of 12 Reply to Office Action of November 24, 2021 circuits, and 
9. (Original) The oscillator circuit as claimed in claim 4, wherein the oscillator comprises: a delay circuit comprising a capacitor connected to the first transistor, the delay circuit is configured to charge the capacitor according to the second output circuit, to generate a delay time according to a charging time of the capacitor; wherein the oscillator generates the clock signal according to the delay time.  
10. (Original) The oscillator circuit as claimed in claim 3, wherein the oscillator comprises: a delay circuit comprising a capacitor connected to the current source transistor, the delay circuit is configured to charge the capacitor according to the second output circuit, to generate a delay time according to the charging time of the capacitor; wherein the oscillator generates the clock signal according to the delay time.  
11. (Original) The oscillator circuit as claimed in claim 3, wherein the current limiting circuit is configured to generate a second bias voltage at a node between the transistor and the third current mirror circuit, and the second bias voltage is provided to a gate of the transistor and a gate of the current source transistor.  
12. (Currently Amended) The oscillator circuit as claimed in claim [2]1, wherein the oscillator comprises a delay circuit, and the delay circuit comprises: a capacitor; a third transistor, connected to a second node in parallel with the capacitor, and configured to generate a charging voltage at the second node according to the clock signal and the second output current; and a comparator, configured to compare a reference voltage with the charging 
13. (Original) The oscillator circuit as claimed in claim 12, wherein the oscillator comprises two delay circuits and a flip-flop circuit; an output of one delay circuit is connected to a first input terminal of the flip-flop circuit; a first output terminal of the flip-flop circuit is connected to a gate of the third transistor of one delay circuit; an output of the other delay circuit is connected to a second input terminal of the flip-flop circuit; a second output terminal of the flip-flop circuit is connected to a gate of the third transistor of the other delay circuit; and the clock signal is generated from the first output terminal of the flip-flop circuit.  
14. (Original) The oscillator circuit as claimed in claim 12, wherein the second current mirror circuit is formed by two P-type MOS transistors having gates connected each other, and the third transistor is an N-type MOS transistor.  
15. (Original) A semiconductor integrated circuit, comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/235,270Docket No.: 0941-4540PUS1 Reply dated February 22, 2022Page 8 of 12 Reply to Office Action of November 24, 2021 the oscillator circuit as claimed in claim 1; and a circuit operating synchronously with the clock signal generated by the oscillator circuit.  
16. (Canceled)  
17. (Currently Amended) The semiconductor integrated circuit as claimed in claim [16] 15, wherein the second current mirror circuit is configured to provide a first bias voltage according to the reference current or the upper limit current, and the current limiting circuit further comprises: a third current mirror circuit, connected to the second current mirror circuit to receive the first bias voltage, and configured to generate a control current in response to the first bias voltage; and a transistor, connected to the third current mirror circuit and a current 
18. (Currently Amended) The semiconductor integrated circuit as claimed in claim [16] 15, wherein the second current mirror circuit comprises: a first transistor, connected to the first current mirror circuit in series, so as to receive the first output current and generate the second output current; and a second transistor, disposed in the second current path, wherein a gate of the first transistor and a gate of the second transistor are commonly connected to a first node located between the second transistor and the second variable resistor.  
19. (Original) The semiconductor integrated circuit as claimed in claim 17, wherein the second current mirror circuit comprises: a first transistor, connected to the first current path in series, and disposed between the first current mirror circuit and the third current mirror circuit to provide the first bias voltage; and a second transistor, disposed in the second current path, wherein a gate of the first transistor and a gate of the second transistor are commonly connected to a first node located between the second transistor and the second variable resistor.  
20. (Currently Amended) The semiconductor integrated circuit as claimed in claim [16]15, wherein the current limiting circuit is configured to adjust the resistance value of the second variable resistor so that the upper limit current is larger than or equal to the reference current 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849